DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Neither independent claim 32 (or the claims directly or indirectly dependent thereon) set forth the metes and bounds of the dimensions that are embraced and/or excluded in the scope of the claimed “second cross-sectional dimension”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 23, 26, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 6,322,769 B1.
The abstract in U. S. Pat. 6,322,769 B1 describes a calcium hydroxide composition characterized by having a moisture content of less than 2 percent by weight; a specific surface area that is greater than about 30 m2/g; and a pore volume that is at least 0.1 cm3/g.  The particle size distribution of this composition is such that there is a first fraction of particles having a size that is less than 32 micrometers (col. 3 lns. 46-51 in this U. S. Pat. 6,322,769 B1 mentions a size that is less than about 5 micrometers), and a second fraction that has a size that is greater than about 32 micrometers.  The weight percent of the second fraction may range from about 20 to 50 percent (of the composition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 21-23, 26 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 6,322,769 B1.

The difference between the Applicants’ claims and this U. S. Pat. 6,322,769 B1 is that the Applicants’ dependent claims 29 and 31 recite certain chemical and/or physical process parameters (such as the flow factor and also the densities) that do not appear to be expressly recited in this U. S. Pat. 6,322,769 B1, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that at least an obvious variation of the same composition would inevitably exhibit the same claimed chemical and/or physical properties (to include the flow factors and densities recited in at least the Applicants’ dependent claims 29 and 31), and such reasonable expectations are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 24, 25 and 27 have been allowed over the teachings provided in this U. S. Pat. 6,322,769 B1 because the limitations described in the Applicants’ dependent claims 24, 25 and 27 are not taught or suggested in this U. S. Pat. 6,322,769 B1 reference.
The Applicants’ independent claim 32 and the claims directly or indirectly dependent thereon (i. e. the Applicants’ dependent claims 33-40) have been allowed over the teachings provided in this U. S. Pat. 6,322,769 B1 because this U. S. Pat. 6,322,769 B1 does not teach or suggest the provision of 90 percent of the particles having a dimension that is less than 50 microns, and 10 percent of the particles having a dimension that is less than a second dimension.  In contrast, the abstract associated w/ this U. S. Pat. 6,322,769 B1 mentions that second fraction of particles is present in a weight percent that ranges from 20 to 50 percent.
References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 10,369,518 B2; U. S. Pat. 10,610,825 B2 and also U. S. Pat. 10,874,982 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736